DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the lead-free solder reflow temperature for the second metallic component”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation “the lead-free solder reflow temperature for the second metallic component”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-10, 12, 25-26, 32, 34-36, and 38-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer et al. (U.S. Patent Application Publication No. 2014/0131898).
Regarding to claim 1, Shearer teaches a particle mixture composition comprising:
a first metallic component comprising a high melting point metal ([0079], lines 8-18, [0085], lines 1-10, first metallic component R1 comprising a high melting point metal, which is copper and/or silver, gold, platinum, indium, gallium);
a second metallic component comprising a low melting point metal ([0079], lines 8-18, [0086], lines 1-3, second metallic component R2 comprising a low melting point metal, which may be any combination of elements or alloys of Sn, Bi, Pb, Cd, Zn, Ga, In, Te, Hg, Tl, Sb, Se, Po), wherein the low melting point metal is capable of reacting with the high melting point metal to form an intermetallic species at temperature T1 ([0062], lines 1-6); and
a fatty acid ([0088], lines 11-12).
Regarding to claim 2, Shearer teaches the fatty acid is liquid at room temperature ([0088], lines11-15, fatty acid is added to and coats metallic particles at room temperature, thus the fatty acid is liquid at room temperature).
Regarding to claim 7 Shearer teaches particle mixture composition further comprising an amine ([0018], last line).
Regarding to claim 8, Shearer teaches the amine is liquid at room temperature ([0018], last line, alkanolamine is liquid at room temperature).
Regarding to claim 9, Shearer teaches the amine has a boiling point in excess of the lead-free solder reflow temperature for the second metallic component (boiling point of alkanolamine is higher than the lead-free solder reflow temperature for the second metallic component, which is tin).
Regarding to claim 10, Shearer teaches the amine has a boiling point in excess of 218°C (alkanolamine has a boiling point in excess of 218°C).
Regarding to claim 12, Shearer teaches the amine comprises a compound having the formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein: X is selected from the group consisting of unsubstituted or substituted (C1-6) alkylenes; and R2, R3, R4 and Rs are each independently selected from the group consisting of hydrogen, hydroxyl, unsubstituted or substituted (C1-6) alkyls, unsubstituted or substituted (C1-6) alkenyls, and unsubstituted or substituted (C1-6) alkynyls (Alkanolamines are chemical compounds that contain both hydroxyl (-OH) and amino (-NH2, -NHR, and -NR2) functional groups on an alkane backbone
Regarding to claim 25, Shearer teaches the particle mixture composition comprising a resin ([0090], lines 8-9).
Regarding to claim 26, Shearer teaches the resin comprises is selected from the group of a thermoplastic resin or a thermoset resin ([0090], lines 8-9).
Regarding to claim 32, Shearer teaches the high melting point metal or mixture of two or more high melting point metals is selected from the group consisting of Cu, Ag, Al, Au, Pt, Pd, Be, Rh, Ni, Co, Fe, Mo and combinations thereof ([0085], line 1, Cu).
Regarding to claim 34, Shearer teaches the first metallic component is present in an amount of between about 30 mass% and about 70 mass% based on total solid content ([0088], last 10 lines).
Regarding to claim 35, Shearer teaches the second metallic component comprises a mixture of two or more low melting point metals ([0086], lines 1-3).
Regarding to claim 36, Shearer teaches the low melting point metal or mixture of two or more low melting point metals is selected from the group consisting of Sn, Bi, Zn, Ga, In, Te, Hg, Tl, Sb, Se, Po and combinations thereof ([0086], lines 1-3, Sn).
Regarding to claim 38, Shearer teaches the second metallic component further comprises a carrier metal ([0086], lines 1-3).
Regarding to claim 39, Shearer teaches the carrier metal is selected from the group consisting of Bi, In, Pb, Ag, Cu, Sb, Au, Ni and combinations thereof ([0086], lines 1-3, Bi).
Regarding to claim 40, Shearer teaches low melting point metals are present in the second metallic component in an amount of between about 35 mass% and about 65 mass% based on total solid content with the remainder of the second metallic component being the carrier metal ([0088], last 12 lines).
Regarding to claim 41, Shearer teaches the second metallic component is present in an amount of between about 10 mass % and about 60 mass % based on total solid content ([0088], last 12 lines).
Regarding to claim 42, Shearer teaches the step of combining a predetermined ratio of the first metallic component, the second metallic component and the fatty acid to form a mixture thereof ([0088], last 12 lines).
Claims 1-2, 7-12, 25-26, 31-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shearer et al. (U.S. Patent Application Publication No. 2014/0042212).
Regarding to claim 1, Shearer teaches a particle mixture composition comprising:
a first metallic component comprising a high melting point metal ([0022], lines 1-6);
a second metallic component comprising a low melting point metal ([0022], lines 1-6), wherein the low melting point metal is capable of reacting with the high melting point metal to form an intermetallic species at temperature T1 ([0040], lines 5-10); and
a fatty acid ([0032], lines 3-4).
Regarding to claim 2, Shearer teaches the fatty acid is liquid at room temperature ([0098], last 6 lines, fatty acid is added to and coats metallic particles at room temperature, thus the fatty acid is liquid at room temperature).
Regarding to claim 7 Shearer teaches particle mixture composition further comprising an amine (Table 3).
Regarding to claim 8, Shearer teaches the amine is liquid at room temperature (Table 3, Triethanolamine or Alkanolamine is liquid at room temperature).
Regarding to claim 9, Shearer teaches the amine has a boiling point in excess of the lead-free solder reflow temperature for the second metallic component (boiling point of Triethanolamine or Alkanolamine is higher than the lead-free solder reflow temperature for the second metallic component, which is Sn/Bi).
Regarding to claim 10, Shearer teaches the amine has a boiling point in excess of 218°C (Triethanolamine or Alkanolamine has a boiling point in excess of 218°C).
Regarding to claim 11, Shearer teaches the fatty acid and the amine, when mixed, form a liquid at room temperature (Fig. 5, liquid phase at room temperature).
Regarding to claim 12, Shearer teaches the amine comprises a compound having the formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein: X is selected from the group consisting of unsubstituted or substituted (C1-6) alkylenes; and R2, R3, R4 and Rs are each independently selected from the group consisting of hydrogen, hydroxyl, unsubstituted or substituted (C1-6) alkyls, unsubstituted or substituted (C1-6) alkenyls, and unsubstituted or substituted (C1-6) alkynyls (Triethanolamine, or TEA is a viscous organic compound that is both a tertiary amine and a triol. A triol is a molecule with three alcohol groups. Alkanolamines are chemical compounds that contain both hydroxyl (-OH) and amino (-NH2, -NHR, and -NR2) functional groups on an alkane backbone).
Regarding to claim 25, Shearer teaches the particle mixture composition comprising a resin ([0112], line 4).
Regarding to claim 26, Shearer teaches the resin comprises is selected from the group of a thermoplastic resin or a thermoset resin ([0112], line 4).
Regarding to claim 31, Shearer teaches the first metallic component comprises a mixture of two or more high melting point metals ([0022], lines 1-3, at least 1
Regarding to claim 32, Shearer teaches the high melting point metal or mixture of two or more high melting point metals is selected from the group consisting of Cu, Ag, Al, Au, Pt, Pd, Be, Rh, Ni, Co, Fe, Mo and combinations thereof ([0026], lines 1-3).
Regarding to claim 33, Shearer teaches the high melting point metal comprises a first metal having a first average distribution of particle sizes and a second metal having a second average distribution of particle sizes ([0023], last 3 lines).
Regarding to claim 34, Shearer teaches the first metallic component is present in an amount of between about 30 mass% and about 70 mass% based on total solid content ([0022], last 5 lines).
Regarding to claim 35, Shearer teaches the second metallic component comprises a mixture of two or more low melting point metals ([0029], lines 1-7).
Regarding to claim 36, Shearer teaches the low melting point metal or mixture of two or more low melting point metals is selected from the group consisting of Sn, Bi, Zn, Ga, In, Te, Hg, Tl, Sb, Se, Po and combinations thereof ([0029], lines 1-7).
Regarding to claim 37, Shearer teaches the second metallic component comprises a mixture of Sn, Ag and Cu ([0031], lines 1-6).
Regarding to claim 38, Shearer teaches the second metallic component further comprises a carrier metal ([0029], lines 1-7).
Regarding to claim 39, Shearer teaches the carrier metal is selected from the group consisting of Bi, In, Pb, Ag, Cu, Sb, Au, Ni and combinations thereof ([0029], lines 1-7).
Regarding to claim 40, Shearer teaches low melting point metals are present in the second metallic component in an amount of between about 35 mass% and about 65 mass% based 
Regarding to claim 41, Shearer teaches the second metallic component is present in an amount of between about 10 mass % and about 60 mass % based on total solid content ([0022], last 5 lines).
Regarding to claim 42, Shearer teaches the step of combining a predetermined ratio of the first metallic component, the second metallic component and the fatty acid to form a mixture thereof ([0022], last 5 lines).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. (U.S. Patent Application Publication No. 2014/0042212), as applied to claim 1 above, in view of Schafer et al. (U.S. Patent Application Publication No. 2016/0059361).
Regarding to claim 3, Shearer disclose the second metallic component could be tin, and tin the lead-free solder reflow temperature for Tin is known to be below 300°C. Shearer does not disclose the fatty acid has a boiling point in excess of the lead-free solder reflow temperature for the second metallic component. Schafer discloses fatty acid for making sintering material, and the fatty acid is octanoic acid ([0056], line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shearer in 
Regarding to claim 4, Shearer does not disclose fatty acid has a boiling point in excess of 218°C. Schafer discloses fatty acid for making sintering material, and the fatty acid is octanoic acid ([0056], line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shearer in view of Schafer to use octanoic acid as fatty acid in order to increase adhesion.  Octanoic acid has boiling point a boiling point in excess of 218°C.
Regarding to claim 5, Shearer does not disclose the fatty acid comprises a compound having the formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein R1 is selected from the group consisting of unsubstituted or substituted (C2.3s) alkyls, unsubstituted or substituted (C2.3s) alkenyls, and unsubstituted or substituted (C2.3s) alkynyls. Schafer discloses fatty acid for making sintering material, and the fatty acid is octanoic acid ([0056], line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shearer in view of Schafer to use octanoic acid as fatty acid in order to increase adhesion.  Octanoic acid has a compound having the formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
wherein R1 is selected from the group consisting of unsubstituted or substituted (C2.3s) alkyls, unsubstituted or substituted 
    PNG
    media_image3.png
    186
    243
    media_image3.png
    Greyscale

Regarding to claim 6, Shearer does not disclose the fatty acid comprises octanoic acid. Schafer discloses fatty acid for making sintering material, and the fatty acid comprises octanoic acid ([0056], line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shearer in view of Schafer to comprise octanoic acid in the fatty acid in order to increase adhesion.
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. (U.S. Patent Application Publication No. 2014/0042212), as applied to claim 1 above, in view of Kotani et al. (U.S. Patent Application Publication No. 2008/0128922).
Regarding to claim 21, Shearer does not disclose particle mixture composition comprising a triglyceride. Kotani discloses a mixture composition comprising a triglyceride ([0119], line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shearer in view of Kotani comprise a triglyceride in the particle mixture composition in order to increase adhesion.  
Claims 24 is rejectedShearer et al. (U.S. Patent Application Publication No. 2014/0042212) and Kotani et al. (U.S. Patent Application Publication No. 2008/0128922), as applied to claim 1 and claim 21 above, further in view of Hainfeld (U.S. Patent Application Publication No. 2008/0089836).
Regarding to claim 24, Shearer as modified does not disclose the triglyceride comprises glyceryl trioctanoate. Hainfeld discloses a triglyceride comprises glyceryl trioctanoate ([0265], lines 20-21). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shearer in view of Hainfeld comprise a glyceryl trioctanoate in the triglyceride in order to increase adhesion.  
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al. (U.S. Patent Application Publication No. 2014/0042212), as applied to claim 1 and claim 25 above, in view of Steinmann et al. (U.S. Patent No. 5,605,941).
Regarding to claim 29, Shearer does not disclose the resin comprises a cycloaliphatic epoxy resin. Steinmann discloses resin comprises a cycloaliphatic epoxy resin (column 15, line 1; column 27, line 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shearer in view of Steinmann to comprise in the resin a cycloaliphatic epoxy resin in order to increase reliability.
Regarding to claim 30, Steinmann discloses the resin comprises a cycloaliphatic epoxy resin having the formula: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(column 15, line 1).
Allowable Subject Matter
Claim 48 is allowed.
Claims 13, 20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “wherein X is ethylene or propylene” in combination with the limitations recited in claims 1, 7, and 12.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “the amine comprises n,n,n',n'-tetrakis(2-hydroxyethyl)ethylenediamine” in combination with the limitations recited in claims 1 and 7.
Regarding to claim 22, the prior art fails to anticipate or render obvious the claimed limitations including “the triglyceride comprises a compound having the formula:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
wherein: R7, Rs, and R9 are each independently selected from the group consisting of monovalent radicals derived from fatty acids, unsubstituted or substituted (C2.3s) alkyls, unsubstituted or substituted (C2.3s) alkenyls, unsubstituted or substituted (C2.3s) alkynyls, unsubstituted or substituted (C2.3s) carboxyalkyls, unsubstituted or substituted (C2.3s) carboxyalkenyls, and unsubstituted or substituted (C2.3s) carboxyalkynyls” in combination with the limitations recited in claims 1 and 21. 
Regarding to claim 48, the prior art fails to anticipate or render obvious the claimed limitations including “a fatty acid comprising a compound having the formula 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
” and in combination with "amine comprising a compound having the formula 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
” and in combination with " a triglyceride comprising a compound having the formula 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VU A VU/Primary Examiner, Art Unit 2828